Citation Nr: 0533496	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  95-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of food 
poisoning.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This appeal originally arose from rating decisions of the 
Chicago, Illinois Regional Office (RO).  The veteran's claim 
is currently being handled by the Jackson RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD, residuals of food poisoning, and 
a left knee disability. 

This appeal was remanded from the Board to the RO in April 
2004 for additional development of the evidence to include 
contacting the U.S. Armed Services Center for Research of 
Unit Records and providing examinations with nexus opinions 
relative to the disabilities on appeal; however, these points 
of development were not accomplished.  In addition, the 
veteran indicated in January 2005 that he had received 
treatment at the Jackson VA medical center relative to his 
claims.  The referenced records were not obtained.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Accordingly, this case must again be 
remanded to effectuate the evidentiary development earmarked 
in the April 2004 remand in order to fully and fairly 
adjudicate the veteran's claim.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the Jackson VAMC.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia, 22150 and obtain a unit history 
for Btry B 6th Bn 77th Arty 25th Div. Arty 
from May to August 1967 and for Btry B 
3rd and 7th Bn 11th Arty from August 1967 
to April 1968. 

3.  Following completion of the above 
development, the veteran should be 
scheduled for VA psychiatric, orthopedic 
and gastrointestinal examinations.  The 
claims folder must be made available to 
the examiners for review prior to the 
examinations and all necessary testing 
should be accomplished. 

The orthopedic examiner should provide a 
diagnosis for all disability of the left 
knee, if any.  Based on a review of the 
entire record and the current 
examination, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any current left 
knee disability is related to the 
veteran's military service.  The 
gastrointestinal examiner should provide 
a diagnosis for all disability present, 
if any.  Based on a review of the entire 
record and the current examination, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current gastrointestinal 
disability is related to the veteran's 
military service.  In answering these 
questions, the examiners must use the 
standard of proof provided by the Board.  
Complete reasons and bases for the 
requested medical opinions must be 
provided as part of the reports of 
examination.

The psychiatric examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
suffers from PTSD based on his military 
service in Vietnam.  It should be stated 
whether a current diagnosis of PTSD is 
linked to a specific corroborated 
stressor event.  If a diagnosis of PTSD 
is rendered, the examiner should specify 
the stressor(s) upon which the diagnosis 
is based and discuss the etiology of the 
veteran's PTSD.  In answering this 
question, the examiner must use the 
standard of proof provided by the Board.  
Complete reasons and bases for the 
requested medical opinion must be 
provided as part of the report of 
examination.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


